Dismissed and Memorandum Opinion filed February 19, 2009







Dismissed
and Memorandum Opinion filed February 19, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00444-CR
____________
 
EX PARTE CHARLES RAY
EDWARDS
 
 

 
On Appeal from the 184th District
Court
Harris County, Texas
Trial Court Cause No. 1139857
 

 
M E M O R A N D U M   O P I N I O N
Appellant
was charged with the offense of possession of a controlled substance. 
Appellant filed two pre-trial applications for writ of habeas corpus. 
Appellant has been convicted and his appeal is now pending in the First Court
of Appeals (Trial Court Cause No. 1167894, Appeal No. 01-08-00502-CR). 
Appellant=s conviction renders the issues raised in his pre-trial applications for
writ of habeas corpus moot.  See Ex parte Morgan, 335 S.W.2d 766, 766
(Tex. Crim. App. 1960); Ex parte Bennet, 818 S.W.2d 199, 200 (Tex. App.CHouston [14th Dist.] 1991, no pet.)
(stating that Awhere the premise of a habeas corpus application is destroyed by
subsequent developments, the legal issues raised thereunder are rendered moot.@).  




Accordingly,
we dismiss appellant=s appeal as moot.  
 
PER CURIAM
 
 
Panel consists of Justices Frost, Brown, and Boyce.
Do Not Publish C Tex. R. App. P. 47.2(b).